United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3045
                                    ___________

Frank Mahan,                            *
                                        *
             Appellant,                 *
                                        *    Appeal from the United States
      v.                                *    District Court for the
                                        *    Western District of Arkansas.
International Paper Company,            *         [UNPUBLISHED]
                                        *
             Appellee.                  *
                                    ___________

                           Submitted: February 10, 1998

                                Filed: March 5, 1998
                                    ___________

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Frank Mahan appeals from the district court’s1 grant of summary judgment in
favor of his former employer, International Paper Company, in his action brought under
the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621 et seq. (1994).
Having carefully reviewed the record and the parties’ submissions on appeal, we agree
with the district court that Mahan has presented no evidence indicating that age was a
factor in the decision to terminate him, or that International Paper’s proffered reason



      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
for its decision not to rehire him was pretextual. See Herrero v. St. Louis Univ. Hosp.,
109 F.3d 481, 483-84 (8th Cir. 1997) (detailing prima facie case within reduction-in-
force context); Ryther v. KARE 11, 108 F.3d 832, 836-38 (8th Cir.) (en banc), cert.
denied, 117 S. Ct. 2510 (1997) (detailing classic burden-shifting framework). Summary
judgment was therefore properly entered and Mahan’s motion for reconsideration
properly denied. Because an extended opinion would have no precedential value, we
affirm without further discussion. See 8th Cir. R. 47B.

      The judgment is affirmed.2

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The parties’ joint motion to strike certain portions of the Joint Appendix is
granted.

                                         -2-